NORTONI, J.
This is a suit for damages on account of a personal injury received through the alleged negligence of defendant. Plaintiff recovered and defendant prosecutes the appeal.
Plaintiff was engaged as a laborer in defendant’s employ about a mud mill used in mixing material for the manufacture of brick and tile. It appears that dirt and water were mixed together in the mill by the use of machinery, and when the proper consistency was attained, a huge iron dipper was lowered from above into the pan of the mill and filled with mud; thence it was raised by the use of a lever and pushed on an arm over and above the pan of the mill so as to permit the mud in the dipper to be dumped into a receptacle for carrying it elsewhere. In lowering and raising the dipper, a lever was used by plaintiff’s fellow workman, and in order to dump the load of mud from the dipper, a small bolt in the rear was removed. The removal of this small bolt, it is said, permitted the dipper to open and yield up its contents into another receptacle, for carriage elsewhere. It was a part of plaintiff’s duty to push the dipper over the top of the mud pan after it was raised by means of a lever in the hands of his fellow workman, and it appears that, while he was so engaged, the dipper rubbed against the pan so as to occasion the small bolt in the rear to drop out of position and the dipper to open, with the result of catching his thumb against some other portion of the machinery and severing it from the hand.
The petition charges that defendant was negligent with respect to exercising ordinary care for plaintiff’s *707safety through furnishing a lever for use on the mill which was defective, in that it would not lift or raise the' dipper high enough to clear the mill, and, second, that it was negligent, too, in furnishing a worn and defective bolt to be used in the dipper; that, because of such defective lever and bolt, plaintiff was injured on the occasion in question, through the dipper scraping on the top of the mud pan because it was not raised sufficiently high by 'the lever, and, as a result of such scraping, the defective bolt in the rear of the dipper was jarred loose, so as to cause it to open and inflict the injury1 complained of.
There is an abundance of evidence tending to prove that plaintiff received his injury because of the scraping of the dipper on the top of the mud pan as it was being removed over the same and that the jar incident to such scraping caused the bolt referred to to slip out of position and permit the opening of the dipper as stated. But, after having searched the record diligently, we are unable to discover any evidence whatever tending to prove that the lever, by means of which the dipper was raised and lowered, was defective in any respect. The case concedes that the lever was operated by a fellow-servant of plaintiff, and, of course, he may not recover for his fault, unless some negligent defect chargeable to the master appears. The two specifications of negligence set forth in the petition are treated conjunctively throughout the case, because, no doubt, such is essential to obviate the rule of exemption which inheres in the fellow service doctrine and to affix liability against defendant. There is an abundance of evidence to the effect that the bolt complained of was defective, in that it had worn smoothly and was as much as three-fourths of an inch shorter than when originally installed. The evidence tends to prove, too, that because of this defective condition of the bolt it was jarred from position and permitted the opening of the dipper upon its colliding with or scraping on the *708top of the mud pan. But the scraping of the dipper on the top of the mud pan is to be attributed to the fault of plaintiff’s fellow-servant who controlled the lever, unless the lever itself was defective, as the plaintiff charges in his petition. It seems the case was not well developed with respect to this matter, and though the instructions submit both specifications of negligence to the jury for a finding of fact and though the jury found the issues on both for plaintiff, there is no evidence whatever to sustain the first charge, to the effect that the lever was defective.
The judgment should be reversed and the cause remanded. It is so ordered.
Reynolds, P. J., and Allen, J., concur.